Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 25 2022 has been entered.

Status of Claims
Claims 1, 13-15 and 19-20 are pending.  Claims 2-12, 16-18 and 21-23 are  canceled.  Claims 1 and 15 are amended.  Claims 19-20 are withdrawn as being drawn to a non-elected invention or species, there being no allowable generic or linking claim.   
Claims 1, and 13-15 are examined on their merits in light of the elected species of thioglycolic acid and its salts for the reducing agent, ammonia for the alkalizing agent, and a combination of galaxolide and isopropyl myristate for the malodor suppressant (first and second malodor suppressant).

Previous Rejections
            Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  

Rejections Withdrawn   

Claim Rejections - 35 USC § 103
In light of the cancelation of the claims the rejection of claims 2-5, 7 and 9-12 under 35 U.S.C. 103 as being unpatentable over Hawkins et al. US 2012/0186597 (7/26/2012) in view of Tranzeat et al. US 10,709,804 (8/24/2007) as evidenced by O'Neil, M.J. (ed.). The Merck Index - An Encyclopedia of Chemicals, Drugs, and Biologicals. Cambridge, UK: Royal Society of Chemistry, (2013) and US EPA (2004), US EPA DSSTox is withdrawn as moot. 


In light of the cancelation of the claims the rejection of claims 16 and 18 under 35 U.S.C. 103 as being unpatentable over Hawkins et al. US 2012/0186597 (7/26/2012) in view of Tranzeat et al. US 10,709,804 (7/14/2020) as applied to claims 1-5 and 7-14 and further in view of Wu et al. US 5294230 (3/15/1994) is withdrawn as moot.


Rejections Maintained   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.     
The rejection of claims 1 and 13-14 under 35 U.S.C. 103 as being unpatentable over Hawkins et al. US 2012/0186597 (7/26/2012) in view of Tranzeat et al. US 10,709,804 (8/24/2007) as evidenced by O'Neil, M.J. (ed.). The Merck Index - An Encyclopedia of Chemicals, Drugs, and Biologicals. Cambridge, UK: Royal Society of Chemistry, (2013) and US EPA (2004), US EPA DSSTox is maintained. 

Hawkins et al. (Hawkins) teaches a composition for the permanent straightening of hair that contains thioglycolic acid and ammonia in the same composition. (See Abstract and [0037]).  Hawkins teaches that ammonia swells the hair, allowing thioglycolic acid to permeate the cortex and reduces the cysteine bonds, forming cysteine residues. (See [0037]).  Thus Hawkins suggests that ammonia makes thioglycolic acid more effective in perming the hair.  Hawkins also states that to the extent disagreeable odors may be given off by the composition, they may be masked with one or more natural or synthetic fragrances or maskants. (See [0072]).  
Thioglycolic acid is a reducing agent that comprises a mercapto functional group as called for in instant claim 1.  Hawkins teaches an alkalizing agent of ammonia. (See [0037]).  Ammonia is the elected species of alkalizing agent and an alkalizing agent is called for in instant claim 1.  
Hawkins does not teach isopropyl myristate or Galaxolide.  This deficiency is remedied by the teachings of Tranzeat et al.
Tranzeat et al. (Tranzeat) teaches a malodor counteracting (MOC) method that teaches the use of specific malodor counteracting (MOC) mixtures of fragrance ingredients. More particularly, the invention relates to new MOC compositions capable of neutralizing or masking in an efficient manner malodors of a large variety.  (See Abstract).  
Tranzeat expressly teaches the use of Galaxolide as a perfume ingredient which can be used in mixtures to counter malodor. (See column 1, lines 65 to column 2 lines 2. )  The Galaxolide is to be added to the MOC compounds of which Tranzeat teaches, such as citronellyl nitrile and γ-Damascone or δ-Damascone. (See Transzeat claim 1).  Tranzeat alludes to this at column 5, lines 65 - column 6, line 7 where it teaches that the MOC compositions can be mixed with perfuming ingredients of a different nature.  The perfuming ingredients of a different nature are galaxolide which is taught to be a known helpful ingredient in mixes that counter malodor as taught by Tranzeat at column 1, lines 60 to column 2, line 2.  Galaxolide has a logP of 5.9. (See US EPA (2004), US EPA DSSTox).  
Tranzeat also teaches that this mixture can comprise solvents of current use in perfumery at lines 5-7 of column 6.  Isopropyl myristate is taught to be such a solvent at column 8, lines 45-50 of Tranzeat.  Tranzeat also teaches that isopropyl myristate is a useful liquid carrier for the perfume ingredients and also one of the most commonly used solvents in perfumery. (See col. 6, lines 55-64).  Tranzeat teaches that the malodor suppressant system can be present in an amount of from 0.1 to 50% by weight which overlaps with the from 0.05 to 70% by weight called for in instant claim 13. (See col. 6, lines 1-5).  
Tranzeat teaches that isopropyl myristate is a useful liquid carrier for the perfume ingredients and also one of the most commonly used solvents in perfumery. (See col. 6, lines 55-64).  Isopropyl myristate is the elected second malodor suppressant as called for in instant claim 1.  Isopropyl myristate also has an ester group.   
Tranzeat specifically mentions human hair as an example of a surface on which odor may be improved (see col. 6, lines 15-25).  Tranzeat specifically identifies thioglycolic acid as a component of a malodor in an example of countering a malodor in Table 1.  Tranzeat also teaches that there is clearly a need for new and alternative ways to solve the malodor problem. (See column 1, lines 40-46).  
Galaxolide and isopropyl myristate are called for in instant claim 1.  Mixtures of isopropyl myristate and galaxolide are also called for in instant claim 1.
It is noted that since the densities of isopropyl myristate and galaxolide are each less than 1.1 (the density of Galaxolide is 1.0054 at 20 °C/4 °C  (See US EPA (2004), US EPA DSSTox).  The density of isopropyl myristate is 0.8532 g/cu cm at 20 °C (See https://pubchem.ncbi.nlm.nih.gov/source/hsdb/626), the density of component (c) divided by the density of the mixture of components (a) and (b) is 1.1 or less.   
Galaxolide has a logP of 5.9 which is 2 or more and a molecular weight of 258.4 g/mol. (See US EPA (2004), US EPA DSSTox).  Isopropyl myristate has a logP of 7.17 which is 3 or more and a molecular weight of 270.5 g/mol. (See log Kow = 7.17 (est) US EPA; Estimation Program Interface (EPI) Suite. Ver. 4.0. Jan, 2009. Available from, as of May 20, 2010: http://www.epa.gov/oppt/exposure/pubs/episuitedl.htm.  Isopropyl myristate is liquid at 23°C and 1013 mBar and Galaxolide and isopropyl myristate will form a solution upon mixing.  Thus Galaxolide and isopropyl myristate both have a logP of more than 3 and a molecular weight that falls within the range of from 100 to 400 g/mol and also have a logP of more than 2 and a molecular weight that falls within the range of from 100 to 400 g/mol. 
With respect to the viscosity of the composition called for in instant claim 14, the prior art is silent on these properties.  Hawkins in paragraph [0068] teaches that its composition can be a liquid, a gel or a lotion. (See Hawkins [0068]).  It would be obvious to one skilled in the art to manipulate the viscosity depending on whether a liquid or a lotion is desired.  A liquid is going to have a viscosity lower than a lotion.  The manipulation of the viscosity of the composition would be well within the skill of the ordinarily skilled artisan.  
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention making the Hawkins composition to add galaxolide in a mixture of MOC components in a isopropyl myristate solvent to a composition containing thioglycolic acid and ammonia in order to take advantage of Galaxolide as a perfume ingredient which can be used in combination with the MOC components and liquid carrier of isopropyl myristate to counteract the malodor of thioglycolic acid as taught by Tranzeat.  It would also be obvious to use galaxolide in an isopropyl myristate solvent as taught by Tranzeat since isopropyl myristate was known to be one of the most commonly used solvents in perfumery. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hawkins et al. US 2012/0186597 (7/26/2012) in view of Tranzeat et al. US 10,709,804 (7/14/2020) as applied to claims 1-5 and 7-14 and further in view of Wu et al. US 5294230 (3/15/1994).
  
The teachings of Hawkins in view of Tranzeat are described supra.  Tranzeat teaches Galaxonide.  Hawkins also teaches an alkalizing agent of ammonia, which is the elected species of alkalizing agent called for in instant claim 1.  Hawkins teaches thioglycolic acid, which is a reducing agent that comprises a mercapto functional group.   Galaxolide has a logP of 5.9 which is more than 2 as called for in instant claim 15.    
Tranzeat teaches that isopropyl myristate is a useful liquid carrier for the perfume ingredients and Isopropyl myristate is the elected second malodor suppressant.  Galaxolide and isopropyl myristate both have a logP of more than 2 and a molecular weight that falls within the range of from 100 to 400 g/mol. 
Hawkins in view of Tranzeat do not teach a kit in which the malodor suppressant system is individually packaged.  This deficiency is made up for with the teachings of Wu.  
Wu et al. (Wu) teaches a permanent hair product which comprises a kit.  The alkalizing agent is ammonia and the reducing agent is thioglycolic acid.  Wu teaches that the various components of the permanent hair composition can be individually packaged in an individual separate container.  (See col. 4, lines 21 to col. 5, line 4).  This reads on a kit for the permanent deformation of hair comprising an individually packed composition comprising a reducing agent and an alkalinizing agent called for in claim 15.  Wu teaches additives as being able to be separately packaged from the reducing agent because the reducing agent is more stable when the reducing agent and other compositions are separately packaged. (See col. 4, lines 21 to col. 5, line 4).  
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention making the Hawkins in view of Tranzeat composition to individually package the malodor suppressant system (since Wu teaches teaches placing the additive components in a separate container) and to make a kit in which the reducing agent is separately packaged from the alkalizing agent in order to have a product with the best stability for delivery to the consumer as taught by Wu. 

Response to Arguments
Applicants’ arguments of September 2, 2022 and July 25, 2022 have been fully considered and are found to be unpersuasive.   
Applicant argues that column 6, lines 55-64 do not teach Galaxolide, so therefore Tranzeat does not teach Galaxolide.  Applicant states that the odor masking composition of Tranzeat, namely his MOC composition of his Groups I and II does not teach or suggest the use of Galaxolide and isopropyl myristate to mask any malodor, let alone the sulfur smell from a thioglycolate hair straightening composition.  Tranzeat’s malodor suppressing compounds of Groups I and II do not have chemical structures that teach or suggest Galaxolide, nor do they teach isopropyl myristate as a malodor suppressing compound.  Tranzeat does mention isopropyl myristate as a solvent but this mention does not suggest that isopropyl myristate would be a perfume, let alone be a masking compound for a sulfur smell.  Tranzeat teaches that only his MOC composition of Groups I and II are malodor masking compounds.  However, Tranzeat’s compounds in Group I and Group II do not describe any structures of Applicants above depicted odor suppressants compounds, nor are they analogs or homologs of Applicants’ above depicted compounds.  
Hawkins mentions undesirable odors may be given off by its reductive permanent hair straightening composition but this is an afterthought and does not suggest that fixing is needed or essential. Otherwise Hawkins does not discuss odors.
Applicants also assert that their invention possesses unexpected results.  Namely, if a person of ordinary skill in the art were to contemplate the use of a mixture of Galaxolide and isopropyl myristate to mask a stinky sulfur odor, a mask rating of about 2.25 would be expected. (the odor suppression results for Isopropyl Myristate and Galaxolide alone were the ratings of 3 and 1.5 respectively and at 50% amounts for each compound (3 + 1.5) /2 = 2.25).  A 2.25 mask rating would mean the stink would be lessened but would still be powerful.  In contrast, Applicant has found that the actual masking result for the combination of isopropyl myristate and Galaxolide against a thioglycolate permanent hair straightening composition applied to the hair of a living person was a 1.5 rating, meaning that the stinky sulfur smell was largely covered up.  Applicants assert that the increased odor suppression over the additive expectation is unexpected and synergistic. 

Applicants’ arguments have been carefully reviewed and are found to be unpersuasive. 
Applicants argument that Tranzeat nowhere discloses Galaxolide is not found to be persuasive because Tranzeat expressly teaches the use of Galaxolide as a perfume ingredient which can be used at column 1, lines 63-67.  The citation to column six was an inadvertent error of incompleteness and for which the Examiner apologizes.  This citation should have included a reference to column 1, lines 65 to column 2 lines 2.  However, Tranzeat does expressly teach Galaxolide as a known ingredient that can be used in mixtures to counter malodor. (See column 1, lines 65 to column 2 lines 2. )  The Galaxolide is to be added to the MOC compounds of which Tranzeat teaches.  Tranzeat alludes to this at column 5, lines 65 - column 6, line 7 where it teaches that the MOC compositions can be mixed with perfuming ingredients of a different nature.  The perfuming ingredients of a different nature are galaxolide which is taught to be a known helpful ingredient in mixes that counter malodor as taught by Tranzeat at column 1, lines 60 to column 2, line 2.  Transzeat also teaches that this mixture can comprise solvents of current use in perfumery at lines 5-7 of column 6.  Isopropyl myristate is taught to be such a solvent at column 8, lines 45-50 of Tranzeat.  Tranzeat teaches that isopropyl myristate is a useful liquid carrier for the perfume ingredients and also one of the most commonly used solvents in perfumery. (See col. 6, lines 55-64).  
Transzeat teaches the use of Galaxolide as a perfume ingredient which can be used in combination with the MOCs of citronellyl nitrile and γ-Damascone in a liquid solvent carrier of isopropyl myristate, so it reads on the objective reach of the claims.
Applicants’ arguments are also unpersuasive for the reason that Applicants are not addressing or rebutting the motivations for combining the references that have been clearly set forth in the rejections.  
Applicants’ assertion of unexpected results is found to be unpersuasive because Applicants have not established that they have a synergistic result over the full scope of the claims.  Since none of Applicants’ claims require the combination itself of galaxolide and isopropyl myristate to be synergistic, Applicants must establish synergy over the full scope of the claims.  Claim 13 recites a concentration of the malodor suppressant system, but it ranges from 0.05 to 70% which is a very broad range indeed.  Furthermore, nothing in Applicants’ claims discusses a ratio between galaxolide and isopropyl myristate.  
It is worth noting that synergy is never even discussed in Applicants specification.  Example D2 uses a 1:1 ratio of isopropyl myristate and galaxolide.  The amount of the malodor suppression system used in Example D2 is 0.7%.  This is at the lower end of the range claimed in instant claim 13, of from 0.05 to 70%.
Applicants’ calculation for additive results in page 6 of Applicants’ July 25, 2022 Arguments appears to be a calculation of the number average.  Applicants are asserting synergy without any actual evidence of it, and such assertions should be accompanied by evidence.  Arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need and inoperability of the prior art.      
Regardless of the method employed, however, Applicants have not established that synergy occurs over the full scope of the claims.  Applicants have to demonstrate that synergy occurs over the full scope if they want to use that for establishing an unexpected effect.  


Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SARAH  CHICKOS
Examiner
Art Unit 1619

/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616